Citation Nr: 0914453	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-29 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a compensable rating for skin cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1936 to February 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2006 rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, granted service connection for skin cancer, rated 
noncompensable, effective June 3, 2005.  

The Veteran had also initiated appeals of the denials of 
service connection for bilateral hearing loss, a back 
disability, a bilateral leg disability claimed as secondary 
to the back disability, and a bilateral feet disability 
claimed as secondary to the back disability.  A statement of 
the case (SOC), issued in August 2006, encompassed all 
matters.  However, in the Veteran's September 2006 VA Form 9, 
substantive appeal, he stated he was appealing only the issue 
of the rating assigned for his skin cancer.  Consequently, 
that is the only matter before the Board.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§  20.302-20.304.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to his claim.  See 38 C.F.R. § 3.159 (2008).

The Veteran claims that his skin cancer warrants a 
compensable rating as it is recurrent, requires removal each 
time, and results in unsightly and painful scars.  He also 
alleges that these scars make it difficult for him to move 
around.  

On January 2006 VA examination, it was noted that the Veteran 
has had multiple basal cell carcinomas found and treated on 
most of his body, mainly his back, neck, and arms.  The 
examiner stated, "There are signs of skin disease located at 
5 {0.2 x 0.2} small white scars across the mid back with 
crusting, hyperpigmentation of less than six square inches 
and abnormal texture of less than six square inches.  The 
skin condition results in limitation of motion, which is hard 
and dry."  The findings reported suffice for rating the 
residual scarring under diagnostic codes (Codes) 7801, 7802, 
7803 (for scars that are deep or cause limited motion, scars 
that are superficial and do not cause limited motion, and 
scars that are superficial and unstable); however, they are 
insufficient for rating the scars under Codes 7804 and 7805, 
as the examiner did not specifically comment whether the 
scars were painful, and while it was noted that the skin 
cancer results in limitation of motion, there was no further 
explanation of what motion was affected, and to what extent.   
As the Veteran has alleged that his skin cancer disability 
has worsened since January 2006, and the report of the 
January 2006 VA examination is inadequate, another VA 
examination is clearly indicated.  

The Board is aware that the RO attempted to schedule a VA 
examination in March 2008, and was advised that the request 
for examination was cancelled at the Veteran's wife's request 
(as he could not attend appointments due to "Severe 
Dementia").  However, an examination is essential for the 
proper adjudication of this matter; therefore, if at all 
possible, alternative arrangements must be made for the 
Veteran to be examined, such as a domicile visit by a VA or 
fee basis care-provider or, if the Veteran resides in a 
nursing home or domiciliary, an examination by a qualified 
medical professional at such facility.

It is also noteworthy that where the appeal is from the 
initial rating assigned with the award of service connection 
for a disability, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, 
it is necessary to obtain any records of treatment the 
Veteran has received for his skin cancer during the appeal 
period.  

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. 	The RO should ask the Veteran to 
identify the provider(s) of any treatment 
or evaluation he has received for skin 
cancer since May 2006, and to provide any 
releases necessary for VA to secure 
records of such treatment or evaluation.  
The RO should obtain complete records of 
all such treatment and evaluation from all 
sources identified by the Veteran.  In 
conjunction with this development, the 
Veteran should be advised of the 
provisions of 38 C.F.R. § 3.158(a), and 
that it remains his responsibility to 
ensure that the records are received if 
the RO is unable to obtain them.

2. 	The RO should then arrange for the 
Veteran to be examined by an appropriate 
physician to determine the current 
severity of his service-connected skin 
cancer disability, and specifically 
whether any associated lesions or scars 
are (a) Deep or causes limited motion (and 
if so their dimensions in either square 
centimeters or square inches); or (b) 
Superficial and either unstable or painful 
on examination; or (c) Cause limitation of 
function (e.g., motion) of an affected 
part (and if so identify the part, and the 
degree of limitation).  The Veteran's 
claims file, to include this remand, must 
be reviewed by the examiner in conjunction 
with the examination.  The examiner should 
explain the rationale for all opinions 
provided.

As was noted above, in light of the 
Veteran's apparent inability to travel due 
to illness, all reasonable accommodations, 
to include those suggested above, should 
be made to enable completion of the 
development sought.  If the development 
sought cannot be completed, the RO should 
provide for the record an explanation of 
the efforts that were made and why no 
further accommodation is feasible.

3. 	The RO should then re-adjudicate 
the claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

